Title: James Madison to Octavius Fairfax, 19 September 1827
From: Madison, James
To: Fairfax, Octavius


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                Sepr. 19. 1827
                            
                        
                        
                        I have recd your letter of the 15th. I feel in common with all who were acquainted with your Father the
                            sincerest respect for the public & private virtues which adorned his character. I find myself precluded
                            nevertheless from the particular mark of it which you request, by the number of like applications, and the general rule
                            they have constrained me to adopt, of declining the desired interpositions; more especially when I could add nothing to
                            the information or considerations which ought to have weight in the case. I can only therefore tender you my wishes that the
                            way may be found open for the attainment of your object, and that whatever be your career in life, it may prove a happy
                            one.
                        
                            
                                
                            
                        
                    